DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant’s arguments filed 17 May 2021 have been fully considered.  Applicant argues that Sharpe does not teach newly-recited claim language.  Examiner respectfully disagrees for the reasons set forth in the rejection below.  Examiner notes that Applicant refers only to paragraph [0244] of Sharpe to stand for the proposition that the incremental metadata snapshot contains only one file, ignoring both the “e.g.” (as opposed to, e.g., “i.e.”) immediately before the text underlined by Applicant, as well as paragraphs [0096], [0111], and [0189] cited by Examiner to stand for the proposition that the incremental metadata snapshot contains data for multiple files.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe et al., US 2013/0339407 A1 (hereinafter “Sharpe”).

As per claim 1, Sharpe teaches:
a first information processing apparatus configured to perform a first process including
recording, each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a first change log indicating updates of the plurality of files (Sharpe [0244]), where the blocks are the chunks of the updated file, where the metadata is the attribute and map information, where reflecting the metadata changes in the deduplication table in the metadata snapshot creates the change log, the first change log including the attribute information of first updated files and the map information of updated chunks of the plurality of the first updated files (Sharpe [0096], [0111], [0189]), where each snapshot can contain information for one or more files,
setting first information indicating a first generation for the first change log (Sharpe [0244]), where the CVA address is the information, and
sending the first change log to a management apparatus connected to the storage device (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending;
recording, each time the file is updated after sending the first change log, the attribute information of the updated file and the map information indicating the updated chunk of the updated file, so as to create a second change log of second updated files updated after sending the first change log, the second change log including the attribute information of the second updated files and the map information of the updated chunks of the second updated files (Sharpe [0096], [0111], [0189], [0244]), where further incremental metadata snapshots are prepared for further updates, 
setting second information indicating a second generation for the second change log (Sharpe [0244]), where the CVA address is the information, and 
sending the second change log to the management apparatus (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending; and
a second information processing apparatus configured to perform a second process including
obtaining the first change log and the second change log from the management apparatus (Sharpe [0245]), where the incremental metadata snapshots are obtained, and
recognizing whether the files have been updated, with reference to the first change log and the second change log in order of the first generation and then the second generation (Sharpe [0245]), where updating its own local deduplication table recognizes the updated files,
wherein the first information processing apparatus and the second information processing apparatus are each limited in the number of operations performed per unit time on the management apparatus, where computers are inherently limited in the number of operations performed per unit time, and are designed to collectively recognize the files updated using either the first change log or the second change log, in order to reduce the number of operations on the management apparatus and accelerate synchronization between file systems of the first information processing apparatus and the second information processing apparatus (Sharpe [0091]), where distributing incremental snapshots – delta encoding of changes – “ do not involve copying a full set of metadata and/or every byte that was previously written for a file; instead, such snapshots compactly convey only the set of changes for the data set”.

As per claim 2, the rejection of claim 1 is incorporated, and Sharpe further teaches:
the second information processing apparatus includes one of the file systems that refers to the plurality of files (Sharpe [0245], “distributed filesystem”); and
the second process further includes incorporating the plurality of first and second updated files in the one of the file systems according to the first change log and the second change log (Sharpe [0245]), where updating the local deduplication table is the incorporating.

As per claim 3, the rejection of claim 1 is incorporated, and Sharpe further teaches:
obtaining a list of recorded generations of change logs stored in the management apparatus from the management apparatus (Sharpe [0250]), where incremental metadata updates are sortable, and therefore there are more than one – the claimed list, and
determining a recent generation for obtaining a recent change log corresponding to the recent generation from the management apparatus, based on the list and incorporated generations of the change logs already incorporated in the second information processing apparatus (Sharpe [0164]), where incremental metadata snapshots not already stored in the local deduplication table are retrieved based on determining which, from a sorted list, are not already stored.

As per claim 4, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein, upon detecting that there is a missing generation missing between the recorded generations of the change logs stored in the management apparatus and the incorporated generations of the change logs already incorporated in the second information processing apparatus, the second process further includes obtaining, with respect to each of the plurality of files, attribute information of the each of the plurality of files and information indicating all chunks belonging to the each of the plurality of files from the management apparatus (Sharpe [0164]), where incremental metadata snapshots not already stored have their contents obtained in order to update the local deduplication table.

As per claim 5, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the first process further includes storing only information indicating a chunk corresponding to an updated portion of the updated file in the map information (Sharpe [0244]), where only new information is stored, taking advantage of deduplication.

As per claim 6, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the first process further includes
storing, in the map information, information indicating a pre-update chunk corresponding to an updated portion of the updated file and information indicating the updated chunk corresponding to the updated portion (Sharpe [0244]), where the new metadata is for the new blocks and references the old block, and
upon receiving a notice of a restoration target generation, restoring, based on change logs of a plurality of generations, the plurality of files to states of the plurality of generations one by one in reverse order of generation from a current generation, so as to restore the plurality of files to a state of the restoration target generation (Sharpe [0201]), where rolling back is the restoration.

As per claim 7, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the first information processing apparatus and the second information processing apparatus perform no communication with each other (Sharpe [0114]), where the metadata snapshots are transferred without direct communication between cloud controllers.

As per claim 8, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the updates of the plurality of files include creation of a new file, an update of an existing file, and deletion of an existing file (Sharpe [0202]-[0209]), where files are created, updated and deleted.

As per claim 9, Sharpe teaches: 
a memory configured to store therein a change log indicating updates of the plurality of files (Sharpe [0244]), where an incremental metadata snapshot is stored; and
a processor configured to perform a process including
recording, each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create the first change log (Sharpe [0244]), where the blocks are the chunks of the updated file, where the metadata is the attribute and map information, where reflecting the metadata changes in the deduplication table in the metadata snapshot creates the change log, the first change log including the attribute information of first updated files and the map information of updated chunks of the plurality of the first updated files (Sharpe [0096], [0111], [0189]), where each snapshot can contain information for one or more files,
setting first information indicating a first generation for the first change log (Sharpe [0244]), where the CVA address is the information,
sending the change log to a management apparatus connected to the storage device (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending,
recording, each time the file is updated after sending the first change log, the attribute information of the updated file and the map information indicating the updated chunk of the updated file, so as to create a second change log of second updated files updated after sending the first change log, the second change log including the attribute information of the second updated files and the map information of the updated chunks of the second updated files (Sharpe [0096], [0111], [0189], [0244]), where further incremental metadata snapshots are prepared for further updates,
setting second information indicating a second generation for the second change log (Sharpe [0244]), where the CVA address is the information, and
sending the second change log to the management apparatus (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending,
wherein the first change log and the second change log are obtained by another information processing apparatus from the management apparatus (Sharpe [0245]), where the incremental metadata snapshots are obtained, and the other information processing apparatus recognizes whether the files have been updated, with reference to the first change log and the second change log in order of the first generation and then the second generation (Sharpe [0245]), where updating its own local deduplication table recognizes the updated files, and
wherein the first information processing apparatus and the second information processing apparatus are each limited in the number of operations performed per unit time on the management apparatus, where computers are inherently limited in the number of operations performed per unit time, and are designed to collectively recognize the files updated using either the first change log or the second change log, in order to reduce the number of operations on the management apparatus and accelerate synchronization between file systems of the first information processing apparatus and the second information processing apparatus (Sharpe [0091]), where distributing incremental snapshots – delta encoding of changes – “ do not involve copying a full set of metadata and/or every byte that was previously written for a file; instead, such snapshots compactly convey only the set of changes for the data set”.

As per claim 10, Sharpe teaches:
recording, each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files (Sharpe [0244]), where the blocks are the chunks of the updated file, where the metadata is the attribute and map information, where reflecting the metadata changes in the , the change log including the attribute information of the plurality of files updated and the map information of updated chunks of the plurality of files updated (Sharpe [0096], [0111], [0189]), where each snapshot can contain information for one or more files, 
setting first information indicating a first generation for the first change log (Sharpe [0244]), where the CVA address is the information; and
sending the first change log to a management apparatus connected to the storage device (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending.
recording, each time the file is updated after sending the first change log, the attribute information of the updated file and the map information indicating the updated chunk of the updated file, so as to create a second change log of second updated files updated after sending the first change log, the second change log including the attribute information of the second updated files and the map information of the updated chunks of the second updated files (Sharpe [0096], [0111], [0189], [0244]), where further incremental metadata snapshots are prepared for further updates,
setting second information indicating a second generation for the second change log (Sharpe [0244]), where the CVA address is the information, and
sending the second change log to the management apparatus (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending,
wherein the first change log and the second change log are obtained by another computer from the management apparatus (Sharpe [0245]), where the incremental metadata snapshots are obtained, and the other computer recognizes whether the files have been updated, with reference to the first change log and the second change log in order of the first generation and then the second generation (Sharpe [0245]), where updating its own local deduplication table recognizes the updated files, and
wherein the first information processing apparatus and the second information processing apparatus are each limited in the number of operations performed per unit time on the management apparatus, where computers are inherently limited in the number of operations performed per unit time, and are designed to collectively recognize the files updated using either the first change log or the second change log, in order to reduce the number of operations on the management apparatus and accelerate synchronization between file systems of the first information processing apparatus and the second information processing apparatus (Sharpe [0091]), where distributing incremental snapshots – delta encoding of changes – “ do not involve copying a full set of metadata and/or every byte that was previously written for a file; instead, such snapshots compactly convey only the set of changes for the data set”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159